Title: From Thomas Jefferson to Henry Knox, 10 November 1793
From: Jefferson, Thomas
To: Knox, Henry



Nov. 10. 1793.

Th: Jefferson presents his compliments to General Knox, and sends him some papers received last night by the President from the Govr. of North-Carolina, respecting the money and vessel taken from the Spaniards by the sloop l’Amée Marguerite (formerly the British sloop Providence prize to the Vainqueur de la Bastille, armed in the US.). It would seem from this as if both vessels should be given up.
